Citation Nr: 1500762	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether debt in the initial amount of $15,812 00, subsequently adjusted to $4,438.00 was validly created.

2.  Entitlement to waiver of overpayment of VA benefits in the amount of $15,812.00, subsequently adjusted to $4,438.00.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from November 4, 1966 to November 14, 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the VA Debt Management Center.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has developed the issue of entitlement to a waiver of the adjusted amount of $4,438.00 as the sole issue on appeal.  However, the Veteran has clearly challenged the validity of the debt.  In his August 31, 2009 notice of disagreement, he specified his disagreement with the effective dates used by the RO to add and subtract dependents to his compensation award, which is the underlying basis of the debt.  In other words, he has raised a direct challenge to the validity of the debt.  Notably, he did not initially mention a waiver, although his notice of disagreement was interpreted by the RO as a waiver request rather than a challenge to the validity of the debt.  

When an indebtedness is assessed, the debtor has the right to: (1) informally dispute the existence or amount of the debt, (2) appeal the VA decision underlying the debt, and (3) request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2014).  These rights can be exercised separately or simultaneously.  38 C.F.R. § 1.911(c); Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) ( '[W]hen a veteran raises the validity of the debt as part of a waiver application... it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.'); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In light of the Veteran's clear challenge to the validity of the debt, that issue must be considered prior to further appellate consideration of the waiver issue.  Schaper, 1 Vet. App. at 437; see also Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).

Regarding the waiver, the denial by the Debt Management Center was on the sole basis that, what was deemed a request for a waiver was not received within 180 days of the February 19, 2009 notice of debt.  In essence, the merits of the claim were not addressed.  The basis for the original debt amount of $15,812.00 was the Veteran's failure to provide supporting information regarding his dependents.  This resulted in a retroactive removal of his dependents from his disability award.  However, the Veteran responded to the February 19, 2009 notice on April 15, 2009 with the requested supporting information regarding his dependents.  On the basis of this correspondence, the RO adjusted the debt to $4,438.00.  It is unclear why the subsequent recalculation of the debt in July 2009 did not serve to reset the 180 day time limit to request a waiver, thus making the August 31, 2009 request timely with respect to the amended amount.  The July 2009 RO action represents a fundamental change in the basis of the underlying debt.  Therefore, to ensure the Veteran is not deprived of due process with respect to this matter, the Board accepts the August 31, 2009 request as timely with respect to the July 2009 notice of amended debt.  Accordingly, following adjudication of the issue of the validity of the debt, the waiver request must be adjudicated on the merits.  

The Board also notes that the record before the Board does not contain sufficient detail to determine the basis for the amount calculated.  While the basis for the original amount of $15,812.00 represents the retroactive removal of the Veteran's spouse and children from his award, the basis for the adjusted amount of $4,438.00 is only vaguely described in the notice letter.  The specific formula and calculations used in determining this amount is not provided in the record.  As the validity of the debt is a matter on appeal, the precise basis for the debt must be evident from the record.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development action, the RO should adjudicate the appellant's challenge to the validity of the debt at issue, including its creation and calculation.  A breakdown of the precise amounts used to determine the debt must be provided in the record.  

2.  If it is determined that the debt was properly created, the Veteran's request for a waiver should be adjudicated on the merits as timely received.  

3.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


